Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly discovered prior art, Ichigo US 20100246326, will be used in combination with the previously cited prior arts.

Claim Objections
Claim 25 is objected to because of the following informalities:  
Claim 25 reads “wherein the plurality of acoustic sensors includes a second acoustic sensor positioned within the vessel a second arm and configured to pivot relative to the second arm”. This is improper grammar. Examiner believes the word “on” should be between “vessel” and “a”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayong CN 108627571 (as seen in the IDS) in view of Ichigo US 20100246326.
As to claim 1, Dayong teaches “A system for inspecting a steel article (Figure 1, #4 is a bath and #1 is the article under test), the system comprising: a plurality of sensors disposed within the system (Figure 1, #2 are probes), the plurality of sensors including: a first acoustic sensor (Under Technical Field the prior art teaches a wheel ultrasonic testing device, which reads on acoustic sensor) positioned within the system, wherein the first acoustic sensor is configured to acoustically inspect a first area of the steel article disposed within the system through a couplant (Figure 1, #2 represents multiple probes and #3 is the couplant); a second acoustic sensor positioned within the system, wherein the second acoustic sensor is configured to acoustically inspect, through the couplant, a second area of the steel article located on a surface opposite the first area (Figure 1, each of the probes #2, which can be labeled as the first, second and third sensor, are positioned to inspect a different area of #1); and a third sensor positioned within the system such that the third sensor is configured to inspect a third area of the steel article at least partially separate from the first area of the article and at least partially separate from the second area of the steel article through the couplant (Figure 1, #2 represents multiple probes and #3 is the couplant. Each of the probes are inspecting a different area of article #1).” Dayong does not teach that the probes are on arms and can pivot relative to the arm.
Ichigo teaches “via a first arm, pivot relative to the first arm, via a second arm, pivot relative to the second arm ([0042]; Figure 1, #4, #11 and #12 teach an arm with a probe that is pivotable. Although multiple arms are not taught by Ichigo, duplication of known parts is known in the art).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Ichigo and Dayong. Dayong teaches the use of multiple probes and Ichigo teaches the concept of attaching a probe to an arm that is movable and that the probe is pivotable relative to the arm. Based on this, it would be obvious to attach the probes in Dayon to arms that can move around the subject under test. This movement aids in inspecting the whole surface of the wheel or element under test.

As to claim 6, Dayong teaches “wherein each of the first acoustic sensor, the second acoustic sensor, and the third sensor is configured for contemporaneous inspection of the article article (Figure 1, #2 are sensors. It would be obvious to one of ordinary skill in the art to program the sensors to measure either sequentially or simultaneously. The performance and sequence of the sensors are dependent on how they are programmed by the operator. Based on the teachings of the prior art, it would only involve routine skill in the art to have the sensors measure simultaneously).”

As to claim 21, Dayong teaches “the steel article is a wheel and comprises: a first face; a second face opposite the first face (Figure 1, #1 is a wheel which has a first, second and third face); a tread (paragraph above Drawings teaches “The system of the present invention utilizes a detection host to be coupled to an ultrasonic testing device, and by the method of the present invention, it is possible to dynamically detect defects in the rim, spokes, rim and tread of the wheel during wheel rolling”); and a hub (Although not explicitly taught, wheels have hubs. The prior art teaches the other features of a wheel and it would be obvious to try a known inspection method on all features of a wheel to check for defects), wherein the first acoustic sensor is configured to inspect different areas of the first face, and the second acoustic sensor is configured to inspect different areas of the second face (Figure 1).” Dayong does not teach arms that hold the probes and that they pivot.
Ichgo teaches “when the first acoustic sensor pivots relative to the first arm when the second acoustic sensor pivots relative to the second arm ([0042]; Figure 1, #4, #11 and #12 teach an arm with a probe that is pivotable. Although multiple arms are not taught by Ichigo, duplication of known parts is known in the art).”

As to claim 22, Dayong teaches “inspect different combinations of the first and second faces and the hub while the third sensor inspects the tread (Figure 1 shows the probes inspecting different faces of #1).”
Ichigo teaches “wherein the first and second acoustic sensors are configured to pivot relative of the first arm and the second arm ([0042]; Figure 1, #4, #11 and #12 teach an arm with a probe that is pivotable. Although multiple arms are not taught by Ichigo, duplication of known parts is known in the art).”


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayong CN 108627571 in view of Ichigo US 20100246326 and in further view of Cross US 3712119.
As to claims 2, Dayong does not teach the movement of the sensors.
Cross teaches “wherein at least a second one of the first acoustic sensor, the second acoustic sensor, and the third sensor is configured to move relative to the system for inspection of the steel article (Figures 1 and 2, #34 and #36 are slides that allow for repositioning of the search unit relative to the object under test).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Cross with McCauley and Dayong. Moving the sensors or the object under test relative to one another allows the system to scan the entirety of the object. This optimizes the performance and function of the testing system.

Claim(s) 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayong CN 108627571 in view of Ichigo US 20100246326 and in further view of Kono US 20050183505 and McCauley US 3882717.
As to claims 4 and 10, the prior arts do not teach that the sensor is a phased array probe and includes a plurality of pulsing elements configured to emit beams to perform refrected shear-wave ultrasonic inspection.
Kono teaches “wherein each of the first acoustic sensor, the second acoustic sensor and the third acoustic sensor is a phased array probe and includes a plurality of pulsing elements configured to emit beams to perform refrected shear-wave ultrasonic inspection (Figure 1; Abstract).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Kono with Ichigo and Dayong. Using one type of transducer over another involves routine skill in the art and depends on the application of the system. Phased array probes provide efficient inspection when surface are rough and/or contoured. The prior arts teach a testing system where the element is flat and/or round, therefore utilizing a probe that aids in inspecting irregular shaped objects would be obvious.
The prior arts do not teach the width of the emitted beams.
McCauley teaches “wherein a width of the emitted beams is in a range between 30 mm and 70 mm (Column 3, lines 58-68).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to alter the beam width according to McCauley. Altering the beam width requires routine skill in the art and is dependent on the object under test and area of examination. There are numerous factors that cause the operator to alter the beam width and using one width over another would be obvious based upon the application of the system. 

Claim(s) 7, 12, 13, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayong CN 108627571 in view of Ichigo US 20100246326 and in further view of McCauley US 3882717.
As to claim 7, Dayong teaches “An inspection system comprising: a vessel for a couplant therein (Figure 1, #4); and a plurality of sensors disposed within the vessel, the plurality of sensors including: a first acoustic sensor positioned within the vessel such that the first acoustic sensor is configured to inspect a first area of the steel article disposed within the bath through a couplant; acoustically inspect a first area of the steel article disposed within the vessel through the couplant (Figure 1); a second acoustic sensor positioned within the vessel such that the second acoustic sensor is configured to inspect a second area of the steel article disposed within the bath having a portion through the couplant; acoustically inspect, through the couplant, a second area of the steel article located on a surface opposite the first area (Figure 1) and a third sensor positioned within the vessel such that the third sensor is configured to inspect a third area of the steel article at least partially separate from the first area of the article and at least partially separate from the second area of the article disposed within the vessel through the couplant (Figure 1, #2 represents multiple probes and #3 is the couplant. Each of the probes are inspecting a different area of article #1).” Dayong does not teach an arm that places the object into a bath nor a first/second arm.
McCauley teaches “at least one robotic arm; an axle coupled to the at least one robotic arm, where the at least one robotic arm and the axle are configured to place a steel article within the vessel (Figure 1 shows an arm configured to place and hold a tire in a bath. Although this arm is not robotic, it would have been obvious to one of ordinary skill in the art to have automated or motorized this system. As evidence it can be seen in Lawson US 8863389 that robotic arms to move tires do exists and are now commonly utilized).”
	It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of McCauley and Dayong. Utilizing a mechanical arm to move large objects in known in the art. This aids in placing large objects into place and securing them for testing. This increases the accuracy of a system
	The prior arts do not teach the arms and that the probe pivots relative to the arm.
Ichigo teaches “via a first arm, pivot relative to the first arm, via a second arm, pivot relative to the second arm ([0042]; Figure 1, #4, #11 and #12 teach an arm with a probe that is pivotable. Although multiple arms are not taught by Ichigo, duplication of known parts is known in the art).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Ichigo and Dayong. Dayong teaches the use of multiple probes and Ichigo teaches the concept of attaching a probe to an arm that is movable and that the probe is pivotable relative to the arm. Based on this, it would be obvious to attach the probes in Dayon to arms that can move around the subject under test. This movement aids in inspecting the whole surface of the wheel or element under test.

As to claim 12, Dayong teaches “wherein each of the first acoustic sensor, the second acoustic sensor, and the third sensor is configured for contemporaneous inspection of the steel article (Figure 1, #2 are sensors. It would be obvious to one of ordinary skill in the art to program the sensors to measure either sequentially or simultaneously. The performance and sequence of the sensors are dependent on how they are programmed by the operator. Based on the teachings of the prior art, it would only involve routine skill in the art to have the sensors measure simultaneously).”

As to claim 13, McCauley teaches “wherein at least one of the first acoustic sensor, the second acoustic sensor, and the third sensor is configured to move relative to the vessel when the at least one robotic arm and axle move the article within the vessel for inspection of the steel article (Figure 1 shows a system which rotates the tire; Column 2, lines 45-51 teach that the tire is rotated within the bath. Although this arm is not robotic, it would have been obvious to one of ordinary skill in the art to have automated or motorized this system. As evidence it can be seen in Lawson US 8863389 that robotic arms to move tires do exists and are now commonly utilized).”

As to claim 23, Dayong teaches “the steel article is a wheel and comprises: a first face; a second face opposite the first face (Figure 1, #1 is a wheel which has a first, second and third face); a tread (paragraph above Drawings teaches “The system of the present invention utilizes a detection host to be coupled to an ultrasonic testing device, and by the method of the present invention, it is possible to dynamically detect defects in the rim, spokes, rim and tread of the wheel during wheel rolling”); and a hub (Although not explicitly taught, wheels have hubs. The prior art teaches the other features of a wheel and it would be obvious to try a known inspection method on all features of a wheel to check for defects), wherein the first acoustic sensor is configured to inspect different areas of the first face, and the second acoustic sensor is configured to inspect different areas of the second face (Figure 1).” Dayong does not teach arms that hold the probes and that they pivot.
Ichgo teaches “when the first acoustic sensor pivots relative to the first arm when the second acoustic sensor pivots relative to the second arm ([0042]; Figure 1, #4, #11 and #12 teach an arm with a probe that is pivotable. Although multiple arms are not taught by Ichigo, duplication of known parts is known in the art).”

As to claim 24, Dayong teaches “inspect different combinations of the first and second faces and the hub while the third sensor inspects the tread (Figure 1 shows the probes inspecting different faces of #1).”
Ichigo teaches “wherein the first and second acoustic sensors are configured to pivot relative of the first arm and the second arm ([0042]; Figure 1, #4, #11 and #12 teach an arm with a probe that is pivotable. Although multiple arms are not taught by Ichigo, duplication of known parts is known in the art).”

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayong CN 108627571 in view of Ichigo US 20100246326 and in further view of McCauley US 3882717 and Cross US 3712119.
As to claims 8, Dayong does not teach the movement of the sensors.
Cross teaches “wherein at least a second one of the first acoustic sensor, the second acoustic sensor, and the third sensor is configured to move relative to the system for inspection of the steel article (Figures 1 and 2, #34 and #36 are slides that allow for repositioning of the search unit relative to the object under test).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Cross with McCauley and Dayong. Moving the sensors or the object under test relative to one another allows the system to scan the entirety of the object. This optimizes the performance and function of the testing system.


Claim(s) 14, 15, 16, 19, 20, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayong CN 108627571 in view of Ichigo US 20100246326 and in further view of McCauley US 3882717 and Cross US 3712119.
As to claim 14, Dayong teaches “A method of an inspecting a steel article using a system having a vessel having a couplant, and a plurality of acoustic sensors disposed within the vessel, the method comprising: performing an acoustic inspection of an area of the steel article, wherein performing the inspection; determining an additional inspection if necessary (Figure 1 shows a bath with a couplant and multiple sensors. These sensors inspect the object under test #1 and performing any additional inspection would be obvious to the operator since this requires the decision-making ability of the operator).” Dayong does not teach the movement of the subject under test and the sensors. Dayong does not teach a robotic arm.
McCauley teaches “having at least one robotic arm, obtaining the steel article with the at least one robotic arm; positioning the steel article within the plurality of sensors in the vessel, repositioning the article within the plurality of acoustic sensors before performing the inspection with the at least one robotic arm (Figure 1 shows an arm configured to place and hold a tire in a bath. Although this arm is not robotic, it would have been obvious to one of ordinary skill in the art to have automated or motorized this system. As evidence it can be seen in Lawson US 8863389 that robotic arms to move tires do exists and are now commonly utilized).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of McCauley and Dayong. Utilizing a mechanical arm to move large objects in known in the art. This aids in placing large objects into place and securing them for testing. This increases the accuracy of a system. 
	The prior arts do not teach the movement of the sensors relative to the object under test.
Cross teaches “and repositioning the at least one of the sensors into another position before performing the inspection (Figures 1 and 2, #34 and #36 are slides that allow for repositioning of the search unit relative to the object under test).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Cross with McCauley and Dayong. Moving the sensors or the object under test relative to one another allows the system to scan the entirety of the object. This optimizes the performance and function of the testing system.
The prior arts do not teach arms that hold the probes.
Ichigo teaches “where the at least one of the acoustic sensors is positioned within the vessel via an arm and repositioning includes pivoting the at least one of the acoustic sensors relative to the arm ([0042]; Figure 1, #4, #11 and #12 teach an arm with a probe that is pivotable. Although multiple arms are not taught by Ichigo, duplication of known parts is known in the art).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Ichigo and Dayong. Dayong teaches the use of multiple probes and Ichigo teaches the concept of attaching a probe to an arm that is movable and that the probe is pivotable relative to the arm. Based on this, it would be obvious to attach the probes in Dayon to arms that can move around the subject under test. This movement aids in inspecting the whole surface of the wheel or element under test. Manipulating the arm for repositioning is known in the art since the arm in Ichigo is controlled by a controller that is programmed by a user. Based on the teachings of the prior arts, specifically Ichigo, basic manipulation of the arms that hold the probes would be obvious to the user since it increase the accuracy of the test.

As to claim 15, Dayong teaches “enabling to configure a first sensor coupled with the vessel to position to inspect a first area of a steel article disposed within the vessel; enabling to configure a second sensor coupled with the vessel to position to inspect a second area of the steel article disposed within the vessel; enabling to configure a third sensor coupled with the vessel to inspect a third area of the steel article separate from the first area of the article and the second area of the steel  article disposed within the vessel; performing an inspection of an area of the steel article with at least one of the sensors; and determining if an additional inspection is necessary (Figure 1 shows a bath with a couplant and multiple sensors. These sensors inspect the object under test #1 and performing any additional inspection would be obvious to the operator since this requires the decision-making ability of the operator).”
Ichigo teaches “via the arm, therein the second acoustic sensor is positioned within the vessel via a second arm and the second acoustic sensor is configured to pivot relative to the second arm ([0042]; Figure 1, #4, #11 and #12 teach an arm with a probe that is pivotable. Although multiple arms are not taught by Ichigo, duplication of known parts is known in the art).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Ichigo and Dayong.

As to claim 16, Cross teaches “wherein at least one of the first sensor, the second sensor, and the third sensor is coupled with the bath during an inspection of the article and configured to move relative to the bath to inspect the article (Figures 1 and 2, #34 and #36 are slides that allow for repositioning of the search unit relative to the object under test), wherein performing additional inspection includes; repositioning the steel article within the plurality of acoustic sensors before performing the inspection and repositioning the at least one of the acoustic sensors by moving the at least one acoustic sensor into another position before performing the inspection inspection (Figures 1 and 2, #34 and #36 are slides that allow for repositioning of the search unit relative to the object under test).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Cross with McCauley and Dayong. Moving the sensors or the object under test relative to one another allows the system to scan the entirety of the object. This optimizes the performance and function of the testing system. Based on the teachings in the prior arts, positioning and repositioning sensors is known, obvious and widely utilized.

As to claim 19, Dayong teaches “wherein each of the first sensor, the second sensor, and the third sensor is configured to simultaneously inspect the article (Figure 1, #2 are sensors. It would be obvious to one of ordinary skill in the art to program the sensors to measure either sequentially or simultaneously. The performance and sequence of the sensors are dependent on how they are programmed by the operator. Based on the teachings of the prior art, it would only involve routine skill in the art to have the sensors measure simultaneously).”

As to claim 20, McCauley teaches “determining that inspection of the article is complete; and configuring the at least one robot arm to remove the article from the vessel (Figure 1 teaches a system that can remove the tire from the water bath. Although this arm is not robotic, it would have been obvious to one of ordinary skill in the art to have automated or motorized this system. As evidence it can be seen in Lawson US 8863389 that robotic arms to move tires do exists and are now commonly utilized).”

As to claim 25, Dayong teaches “the steel article is a wheel and comprises: a first face; a second face opposite the first face (Figure 1, #1 is a wheel which has a first, second and third face); a tread (paragraph above Drawings teaches “The system of the present invention utilizes a detection host to be coupled to an ultrasonic testing device, and by the method of the present invention, it is possible to dynamically detect defects in the rim, spokes, rim and tread of the wheel during wheel rolling”); and a hub (Although not explicitly taught, wheels have hubs. The prior art teaches the other features of a wheel and it would be obvious to try a known inspection method on all features of a wheel to check for defects), wherein the first acoustic sensor is configured to inspect different areas of the first face, and the second acoustic sensor is configured to inspect different areas of the second face (Figure 1).” Dayong does not teach arms that hold the probes and that they pivot.
Ichgo teaches “wherein the plurality of acoustic sensors includes a second acoustic sensor  positioned within the vessel a second arm and configured to pivot relative to the second arm, when the first acoustic sensor pivots relative to the first arm when the second acoustic sensor pivots relative to the second arm ([0042]; Figure 1, #4, #11 and #12 teach an arm with a probe that is pivotable. Although multiple arms are not taught by Ichigo, duplication of known parts is known in the art).”

As to claim 26, Dayong teaches “inspect different combinations of the first and second faces and the hub while the third sensor inspects the tread (Figure 1 shows the probes inspecting different faces of #1).”
Ichigo teaches “wherein the first and second acoustic sensors are configured to pivot relative of the first arm and the second arm ([0042]; Figure 1, #4, #11 and #12 teach an arm with a probe that is pivotable. Although multiple arms are not taught by Ichigo, duplication of known parts is known in the art).”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863